Order entered February 1, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00101-CR

                           JESSIE ONEAL DAWKINS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-1575397-L

                                           ORDER
       The State’s January 30, 2017 motion to extend the time for filing a brief is GRANTED.

The State’s brief, received on January 30, 2017, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE